cca-8251034-14 cc intl b03 id office uilc number release date from ----------------------- sent date am to -------------------- cc -------------------------------------------------------------------- subject foreign tax accrual foreign_tax_credit carryovers this confirms our oral advice that excess foreign_income_taxes that accrued in a taxable_year in which the taxpayer had no foreign source general category taxable_income may properly be carried back and utilized as a credit in the previous taxable_year in which the taxpayer had foreign source general category taxable_income but paid no creditable_foreign_tax we understand that taxpayer a u s citizen who uses the calendar_year as his u s taxable_year was granted compensatory stock_options with respect to which the vesting period occurred while he was living and working in hong kong pursuant to an election under sec_905 taxpayer claims foreign tax_credits ftcs on the accrual basis the hong kong taxable_year runs from april through march taxpayer exercised the compensatory stock_options in april and august ------ the difference between the value of the shares and the option exercise price was reported as ordinary_income on taxpayer’s ----- ------ form_w-2 and designated as foreign source general_category_income on taxpayer’s ------ form_1116 foreign_tax_credit individual estate_or_trust taxpayer represents that he properly reported and accrued hong kong income_tax on the same income on his hong kong income_tax return for the hong kong taxable_year ended march ------ taxpayer claimed the ftc for the income_tax paid to hong kong on his original ------ u s income_tax return and general category form_1116 taxpayer reported no foreign source general_category_income for u s tax purposes in ------ and reported that his general category foreign_tax_credit_limitation under sec_904 and his allowable foreign_tax_credit were both zero accordingly taxpayer seeks to carry back the excess_credits and use them to offset his u s tax on his foreign source general_category_income in ------ a year in which he had foreign source general category taxable_income but accrued no foreign tax you asked whether in order to carry back excess foreign taxes the year from which the taxes are carried must also have foreign source taxable_income for u s tax purposes sec_905 provides that the ftc may at the option of the taxpayer and irrespective of the method_of_accounting employed in keeping his books be taken in the year in which the taxes of the foreign_country of the united_states accrued under sec_1_446-1 under an accrual_method income generally is included for the taxable_year when all events have occurred that fix the right to receive the income and the amount of the income can be determined with reasonable accuracy under such method a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance payment has occurred with respect to the liability see sec_461 however under sec_1_461-4 if the liability of a taxpayer is to pay an income_tax that is imposed by the authority of any foreign_country and is creditable under sec_901 economic_performance occurs when the requirements of the all_events_test as described in sec_1_446-1 other than economic_performance are met although creditable_foreign_taxes ultimately must be paid as well as owed to be allowed as a foreign_tax_credit see sec_905 exempting creditable_foreign_taxes from the payment prong of the economic_performance test permits the taxes to be accrued in the year the all-events test is met rather than in the year the taxes are paid thus furthering the purpose of the foreign_tax_credit to mitigate double_taxation by matching accrued foreign tax with the u s tax on the same income revrul_61_93 1961_1_cb_390 concerns a taxpayer who filed his u s income_tax returns on the cash_basis and elected to claim income taxes imposed by hong kong as a credit under sec_901 on the accrual basis the ruling concludes that for the purpose of the ftc foreign_income_taxes accrue in the u s taxable_year in which the taxpayer’s liability for such foreign taxes becomes fixed and determinable generally such accrual occurs in the u s taxable_year within which the taxpayer’s foreign taxable_year ends under sec_904 and d the allowable ftc is limited to the lesser_of the amount of creditable_foreign_tax paid or the pre-ftc u s tax on a taxpayer's foreign_source_income a mismatch between the accrued amounts of u s and foreign tax may result for example if the taxpayer has a different taxable_year for u s and foreign tax purposes or if the foreign_country and the u s recognize taxable_income in different years to assist in alleviating double_taxation resulting from such a mismatch sec_904 was added to the code in sec_904 provides rules for carrying back and carrying over excess foreign taxes allowing a taxpayer in an excess_credit_position for a given year to carry over the excess of its foreign taxes paid_or_accrued in that year over the foreign_tax_credit_limitation for the year under the statute a taxpayer must carry back the excess to the first preceding year then forward to the next succeeding taxable years in that order with respect to the source_of_income from the exercise of stock_options under sec_861 and sec_862 compensation_for services is generally sourced to the place of performance sec_1_861-4 provides that the source of multi-year compensation is determined generally on a time basis as defined in sec_1_861-4 over the period to which such compensation is attributable in the case of stock_options the facts and circumstances generally will be such that the applicable_period to which the compensation is attributable is the period between the grant of an option and the date on which all employment-related conditions for its exercise have been satisfied the vesting of the option id for u s income_tax purposes under the all-events test of sec_446 taxpayer properly reported the income from the exercise of the compensatory stock_options in ------ when all events had occurred that fixed the right to receive the income and the amount could be determined with reasonable accuracy assuming taxpayer was working outside the united_states during the period between the grant of the option and the vesting of the option the income realized upon exercise of the options was foreign- source income under revrul_61_93 since taxpayer’s hong kong income taxes on that income accrued on march ------ the end of the -------------- hong kong taxable_year the foreign_tax_credit is allowable against the u s income_tax for taxpayer’s ------ u s taxable_year the u s taxable_year within which the hong kong taxable_year ends because taxpayer had foreign source general category taxable_income in ------ but no foreign tax_liability he had excess foreign_tax_credit_limitation in the general category for that year in contrast because he had no foreign-source general category taxable_income in ------ but accrued foreign_income_taxes in that year in that category he was in an excess_credit_position for ------ under sec_904 taxpayer can carry the excess general category foreign_income_taxes from ------ back one year and use the credits to reduce the u s tax on his foreign-source general category taxable_income in ------ because he had excess limitation for that year the statute does not require that the year from which the taxes are carried must also have foreign_source_income subject_to u s tax i hope this information is helpful to you please call me if you have any further questions
